At the 
outset, allow me to thank most sincerely the 
Ambassador of sisterly Qatar on his election to the 
presidency of the General Assembly at its sixty-sixth 
session. I should like also to thank Secretary-General 
Mr. Ban Ki-moon on his reappointment to a second 
term as Secretary-General. 
 I stand before the Assembly today feeling sadness 
and awe at the loss of the more than 30,000 martyrs 
who sacrificed their lives for my country. Their sacred 
blood was shed to write a new history for the new 
Libya. By the same token, I bow before the mothers 
who now know that their sons’ sacrifice was just and 
rightful. Had the same events been repeated, mothers, 
fathers, sons and daughters would have done the same, 
 
 
47 11-51360 
 
in order to write the new history. From this rostrum, let 
me salute all the martyrs whose blood was shed, and all 
the mothers and fathers in Libya. I also salute the 
thousands of wounded in hospitals both inside and 
outside Libya. 
 Two years ago, in this very Hall and on this very 
spot, Muammar Al-Qadhafi stood before the Assembly 
and tore up the Charter of the United Nations. That was 
a pathetic, theatrical move that disdainfully flouted 
international values. Even though we might have some 
reservations about the rules that govern the work of 
international organizations, they should not be judged 
in such a manner or treated in such a theatrical way, 
which is harmful to the people of Libya, to the 
Secretary-General of the United Nations, to the 
President of the General Assembly and indeed to the 
entire Organization.  
 I stand before the Assembly today to show the 
world that a new Libya is being born, a Libya that 
looks ahead with a vision of development and self-
realization, a Libya that wants to heal its wounds, 
overcome its pain and reach out to the entire world. 
This new Libya wants to rebuild and to reform its 
history. 
 The vision of the new Libya is that of a civil, 
democratic State governed by a clear, unambiguous 
constitution that sets forth rights and obligations, that 
does not discriminate between male and female, one 
faction and another, one political belief and another, 
between east and west, nor along racial or ethnic lines.  
 All Libyans are the sons and daughters of this 
nation, a nation that is now determined to heal its 
wounds and move on after 42 years away from the 
international community. It seeks to be an active party, 
like other countries of the world, one that can 
contribute to a human civilization. 
 We do not claim to have a magic wand, as 
Muammar Al-Qadhafi did when he looked at himself in 
the mirror and suddenly discovered that he was an 
almighty prophet with a solution to every problem on 
Earth, except for Libya’s. 
 After 42 years, one fifth of Libya’s people live in 
poverty, and the country’s educational and health 
systems and services are the worst in the region. 
Infrastructure is falling to pieces, and youth 
unemployment is over 30 per cent. Those are the 
solutions bequeathed to us by Muammar Al-Qadhafi. 
Libya is witness to that. 
 The new Libya of which I speak did not arise 
from a vacuum. It has been watered by the blood shed 
since 17 February of this year, when Libyan youth 
decided to turn a new page in Libyan history. The 
entire Libyan people — young and old, women and 
children — paid the ultimate price. All the sons and 
daughters of Libya have written this page. No one can 
claim to lead this revolution or own it; only the Libyan 
people can claim that. 
 In the very first week of March of this year, a 
parallel action was launched alongside the act of 
revolutionary youth in all cities of Libya. A group of 
people, including myself, was working day and night to 
provide political support and to interpret the just cause 
of the Libyan people on Libyan soil, to interpret the 
prevailing oppression and dictatorship and the lack of 
any development for the past 42 years. Friendly, 
sisterly countries responded to that call. They reached 
out to the hands that had reached out to them. The 
world helped us to shed injustice. 
 On behalf of the Libyan people, I wish here to 
thank all friendly States, all sisterly States and all 
regional organizations. I wish to thank in particular the 
United Nations for Security Council resolutions 1970 
(2011) and 1973 (2011), which were a determining 
factor in eliminating injustice and protecting civilians 
and preventing any further massacres in my country. 
 On the basis of such continuous diplomatic 
efforts, I can say today that that mission has been 
accomplished. Now we have a new mission. Let us 
make another attempt. Let us reach out to those who 
need technical assistance. Let all funds be unfrozen so 
that, having freed themselves from tyranny, the Libyan 
people can now rebuild. 
 Libya today is at the crossroads of realities on the 
ground, expectations and rightful dues. The facts can 
be summarized quite briefly. The land is not yet fully 
liberated. There are still some fronts to be liberated. It 
is our right within Libya to liberate our own land, and 
we hope to do just that sometime soon. 
 Our infrastructure has been destroyed. There are 
many wounded and martyred in all Libyan cities. More 
than 63 schools have been destroyed. There are more 
than 50,000 injured. Amputees number more than 
1,700. They await help and succour so that they can 
  
 
11-51360 48 
 
once again effectively contribute to rebuilding their 
country. 
 The social fabric needs healing, having been torn 
by Al-Qadhafi. He tried to turn some tribes and 
communities against each other and some regions 
against others.  
 The economy is broken down. Oil sits, needing to 
pumped and exported. Although production is being 
resumed, we believe that more assistance is required in 
that regard.  
 Funds and assets have been frozen. The 
announced lifting of the freeze certainly does not rise 
to the level of what is required in order to enable 
reconstruction and rehabilitation of the country. State 
institutions need to be re-established and rebuilt, 
particularly because the country has been deprived of 
any real institutions for over 42 years. Libya is a State 
that had no law or institutions. Social and political 
demands are jostling each other, not just in terms of 
participation but also of setting priorities.  
 First and foremost, we must agree on the rules 
and principles of participation. In addition, as the 
Assembly knows, there are many expectations, from 
our people within and from members of the 
international community without. As the Assembly 
considers how soon the transitional period will begin 
and how the transitional Government will be created, it 
is calling for respect for human rights and for respect 
for foreign workers, asking that we deal with them in 
accordance with international norms. The Assembly 
calls for us to include everyone, without exclusion, to 
build institutions at the required speed, to achieve 
national reconciliation and end the arming and 
militarization of our streets and towns, and to maintain 
the unity of the homeland. The international 
community is also asking us to include it in 
reconstruction.  
 That is a great deal by any standard. 
Nevertheless, a people that was able to bring down its 
regime and face political initiatives from all sides 
could not accept that its situation was at a standstill. 
The Transitional National Council has always rejected 
compromise solutions. Through their will, the Libyan 
youth and Libyan people proved that those calculations 
were wrong, proving that they can win the battle and 
face all the challenges, despite all the doubts and 
problems that I just mentioned. 
 National unity without a unified land or without 
national reconciliation is an illusion. Achieving 
security and national reconciliation are urgent 
imperatives for any Government, whether interim or 
transitional. No political participation is possible 
without rules, rights and obligations. Therefore, it is of 
the utmost importance to put a draft constitution to the 
Libyan people for referendum. We want the rules of 
political participation to be fair and to govern the 
dialogue and competition, giving rights to all, without 
excluding any individual or group.  
 The assets freeze on our funds must be fully 
lifted as soon as possible. Let me appeal to the 
Assembly from this rostrum and to the Security 
Council to adopt the historic resolution to lift the 
freeze soon. The regime has fallen, even though we 
have not yet liberated the entire homeland.  
 We seek the help of the United Nations, the 
unconditional help of friendly and sisterly countries. 
We believe it to be a legitimate and undeniable right of 
all States to enjoy sovereignty, whatever the nature or 
size of assistance that is sought and needed.  
 The Libya that we want is a State of law, an oasis 
for human development in the Middle East. We believe 
that Libya, through geography, history and its 
geostrategic importance in the world, is a cultural link 
between North, South, East and West. Libya must 
resume that role, a role that has been denied to it for 
more than 40 years now.  
 I believe that development solutions that Libya 
may propose could help find unprecedented solutions 
to the phenomenon of illegal migration from the 
southern part of the African continent to Europe. We 
believe that the twenty-first century will be ruled to a 
large extent by demography, and we believe that Africa 
has the greatest capacities in terms of geography and 
human resources. We believe that hundreds of millions 
of young Africans will be driven by poverty and 
unemployment to move northward. Libya can be the 
gateway to development, instead of being the obstacle 
to migration from South to North.  
 African labour, skills and competencies that 
satisfy the needs of the European economies can 
contribute to European economic growth, particularly 
in the light of the fact that in the next 30 years Europe 
will be facing a much smaller, ageing population. In 
2050, the population of Europe will have diminished 
by 72 million; Africa’s population will be nearly 
 
 
49 11-51360 
 
2 billion. We believe that all this can contribute to 
European economic well-being and development 
through an agreement between Libyan capital and 
European technology. 
 On the political front, Libya must be a civilian 
democratic State that gives full opportunities and 
participation to all its sons and daughters. Women must 
have a major role in the reconstruction of such a State. 
Women in Libya, about 50 per cent of the population, 
enjoy a very high level of education, because many 
continue their education beyond high school. We 
believe that women have a genuine role to play in 
rebuilding and developing Libya.  
 As for foreign policy, we need a vision that 
radically reviews Muammar Al-Qadhafi’s foreign 
policy, which was designed to sow fear, terrorism and 
blackmail in many regions of the world. Rare is the 
region of the world that escaped suffering from 
Muammar Al-Qadhafi’s practices and plots to 
destabilize them through terrorism. Our new foreign 
policy must be based on mutual respect and respect for 
mutual interests, and on non-intervention in the 
internal affairs of others, just as we do not accept that 
others intervene in our affairs. International 
instruments, conventions, treaties, norms, values and 
ethical principles must be respected. These are the 
terms of reference for all relationships today. 
 Rebuilding Libya into a civilian democratic State 
is an important matter, not only for Libya but, in our 
view, for the entire region as well. Libya is capable of 
becoming, and has the opportunity to become, a model 
of democracy and successful development. The 
negative effects of the separation of a country’s politics 
from its economy have brought many problems and 
difficulties to this region. 
 The time has come for a vision of development 
that puts young people and women at the very top of its 
list of priorities — not just because they make up 
67 per cent of the population of the Arab world, but 
because the future belongs to them. It is they who 
started and led this revolution and the other revolutions 
of the Arab Spring. We therefore need a new vision that 
responds to the dreams of youth, a vision that the 
international community must support; otherwise, the 
region will only be subjected to successive waves of 
instability. 
 Supporting Libya in this development paradigm 
is no less important and critical than protecting 
innocent civilians. The international community, whom 
we thank, did this in implementing Security Council 
resolution 1973 (2011). In this context, we are 
proposing a clear initiative, which could be termed 
“building the new Libya”, to which our brothers and 
friends contribute. However, the United Nations must 
play a pioneering and leading role here, one through 
which its specialized development agencies can 
provide expertise and technical assistance. We must 
give those agencies precedence over private companies 
in order to avoid any possibility of corruption or lack 
of transparency and fairness.
 We believe that roads are made by the feet that 
walk on them. The Libyan people have now begun 
their march towards rewriting their history. We have 
great hopes in this international Organization, which 
has travelled hand in hand with us. It was a 
trustworthy, reliable friend — as was, indeed, the 
entire international community — and prevented an 
imminent massacre in my country by intervening at the 
right time to save civilians. That makes a reality of the 
Arab League’s call for an intervention, and we thank 
the League for that. Just as the United Nations was a 
faithful friend at that time, we believe it can now be a 
trusted and supportive partner in the rebuilding of my 
country. This is the major battle, for which we appeal 
to the Assembly for assistance — political, economic, 
financial and technical.